DETAILED ACTION
Response to Amendment
This Office Action is in response to the Applicant’s amendments filed on September 28, 2021.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest a PPDU for the UL MU transmission to the base wireless communication terminal based on the information for the UL MU transmission without carrier sensing, wherein the UL MU response information includes transmission scheduling information of the PPDU for the UL MU transmission and is included in a medium access control (MAC) header, as recited in independent claims 21 and 29.
With regards to claims 21 and 29, the closest prior art reference of record, Chun et al. (US Publication 2018/0212738), discloses an uplink (UL) multi-user (MU) transmission performed by a station (STA) device in a Wireless LAN (WLAN) system according to an embodiment of the present invention may include receiving a Downlink (DL) MU Physical Protocol Data Unit (PPDU) including a physical preamble and a data field; and where the data field includes at least one Mac Protocol Data Unit (MPDU), where the at least one MPDU includes a trigger frame or a MAC header, where the trigger frame or the MAC header includes trigger information for a UL MU transmission of an ACK (Acknowledge) frame, and performing a UL MU transmission of the ACK frame in response to the DL MU PPDU based on the trigger information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472